Citation Nr: 1121203	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  09-30 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts




THE ISSUES

1.  Entitlement to an evaluation higher than 50 percent for the service-connected bilateral hearing loss.  

2.  Entitlement to a total rating based upon individual unemployability (TDIU) by reason of service-connected disability.




REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decisions by the RO.

In April 2011, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

With respect to the claim for a higher evaluation for bilateral hearing loss, it has been over two and half years since the most recent VA examination was conducted in September 2008.  VA's duty to assist a veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007).

Furthermore, the Veteran testified that people around him had told him that his hearing loss was worse.  He reports being unable to hear voices over the phone, causing him to lose his most recent job.

Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Therefore, given both the length of time since his last examination and the Veteran's testimony of worsening of his disability, the Board finds that a contemporaneous and thorough VA audiological examination should be conducted to determine the current severity of the Veteran's bilateral hearing loss.  Such examination and opinion would be instructive with regard to the appropriate disposition of the claim under appellate review.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).

Prior to affording the Veteran an additional examination, the RO should contact the Veteran and associate with the Veteran's claims file any outstanding medical or other records relevant to the Veteran's claim that may be identified by the Veteran and that have not already been associated with the Veteran's claims file.

In this respect, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); 38 C.F.R. § 3.159(c)(2).

As the Veteran's claim for TDIU rating depends, in part, upon the outcome of the Veteran's claim for a higher rating for bilateral hearing loss, the Board finds the issue to be inextricably intertwined with the issue certified for appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Because the issues are inextricably intertwined, the Board is unable to review the issue of entitlement to TDIU at this time.  Id.

Accordingly, these matters are REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, not already associated with the claims file, which have treated him for his hearing loss disability.  The aid of the Veteran in securing these records, to include providing necessary authorizations, should be enlisted, as needed.  The RO should specifically obtain all VA records from September 2008 to the present and associate those records with the claims file.

If the requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.

2.  After associating all outstanding records with the claims folder pursuant to the above-requested development, the RO should arrange for another VA audiological examination to ascertain the current severity of his service-connected bilateral hearing loss.  All necessary studies or tests are to be accomplished.  The entire claims folder and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination. 

In addition to reporting audiometry findings and Maryland CNC word recognition scores, the report of examination should include a complete depiction of the current state of the Veteran's disability, including fully describing any functional effects caused by his hearing disability.

The examiner is requested to also render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the service-connected hearing disability impairs the Veteran's ability to work at substantially gainful employment.    

3.  To help avoid future remand, RO must ensure that the required actions have been accomplished (to the extent possible) in compliance with this REMAND.

If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completion of the foregoing, and after undertaking any further development deemed necessary, the RO should readjudicate the remaining issues on appeal, in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



